DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in Pre-Grant Publication US 2018/0042451 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 

Response to Amendment
The amendment filed on 02/08/2021 has been entered:
Claim 1 – 3, 8 – 10 and 12 – 26 remain pending in the application;
Claim 1 – 3, 8 – 10 and 12 – 18 are amended;


Applicant’s amendments to claims have overcome each and every 112(a) and 112(b) claim rejections as previously set forth in the Final Office Action mailed on 11/09/2020. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant's remarks filed 02/08/2021 with respect to the rejections of claim 1 – 3, 8 – 10 and 12 – 19  under 35 U.S.C. 103 have been fully considered, and the amendments to claims do overcome the 103 claim rejections set forth in the Final Office Action mailed on 11/09/2020. The corresponding 103 claim rejections are withdrawn. However, the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “a first pair of control cables anchored to a first link of the multiple first links and configured for controlling articulation of the first section; a second pair of control cables anchored to a second link of multiple second links and configured for controlling articulation of the second section such that the second section is configured to simultaneously articulate differently than the first section”, and submitted on p.9 that “Adachi, Tanii, and Barry, even when combined, do not disclose or suggest all of the features of amended independent claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Thus, applicant’s arguments with respect to the rejection of independent claim 1 are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 13, applicant amended the claim to introduce similar limitations as introduced in claim 1, and applicant’s arguments submitted on p.9 are exclusively relying on the similar supposed deficiencies with the rejection of claim 1. The amendments render arguments moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all other dependent claims, applicant’s remarks submitted on p.9 – 11 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s) 1 and 13. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.7 – 11 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 line 14 limitation “anchoring at a first pair of control cables” should read “anchoring a first pair of control cables”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “by a pivot lobe of the link received within a recess of the adjoining link, wherein the recess of the adjoining link is sized and shaped to receive the pivot lobe of the link” in claim 20, the corresponding disclosure in the specification of 
Thus, the amended limitation renders claim indefinite. For the purpose of examination, the amended limitation “recess” is interpreted as any reasonable structural which receive the lobe.

Therefore, claim 20 and corresponding dependent claim 21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 8, 13, 15, 16 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP 2007-236751 A; published on 09/20/2007) (hereinafter "Adachi") in view of Ogura et al. (US 2002/0099266 A1; published on 07/25/2002) (hereinafter “Ogura”).


at least one tube ("… the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]) cut into (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113) a plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]) and comprising a longitudinal axis (see Fig.2A – 2B), wherein the plurality of pivotally connected links comprises a first section (“… a long flexible flexible tube portion 20 …” [0018]; see Fig.1, 2A) comprising multiple first links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A) and a second section (“… a bending portion 18 …” [0018]; see Fig.1, 2A) comprises multiple second links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A), wherein the second section is proximal of the first section (see Fig.1, 2A);
a second pair of control cables anchored to a second link of multiple second links (“Referring to FIG. 1 and FIGS. 3A to 3B, the most distal cylindrical portion 28 … A substantially spherical fitting portion 56 arranged at the distal end portion of the operation wire 44 is fitted in the fitting groove portion 54, and the fitting portion 56 and 
a plurality of passageways for the first pair of control cables and the second pair of control cables ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]), each of the plurality of passageways formed at least partially in a wall of the at least one tube ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]) and configured to accommodate a respective control cable at least partially therein ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]).
Adachi fails to explicitly teach a first pair of control cables anchored to a first link of the multiple first links and configured for controlling articulation of the first section; and the second pair of control cables is configured for controlling articulation of the second section such that the second section is configured to simultaneously articulate differently than the first section.
However, in the same field of endeavor, Ogura teaches wherein the plurality of pivotally connected links (“… a plurality of bending pieces 31 …” [0063]) comprises a first section (“… second bending portion 25 …” [0063]) comprising multiple first links (“… the first bending portion 24 and second bending portion 25 each has a plurality of 
a first pair of control cables anchored to a first link of the multiple first links and configured for controlling articulation of the first section (“Second wires 35 used to pull and bend the second bending portion 25 are extended from the distal end of the second bending portion 25.” [0066]; see also the fixation structure in Fig.2 and Fig.23); 
a second pair of control cables anchored to a second link of multiple second links  and configured for controlling articulation of the second section (“First wires 34 used to pull and bend the first bending portion 24 are extended from the distal end of the first bending portion 24.” [0065]; see also the fixation structure in Fig.2) such that the second section is configured to simultaneously articulate differently than the first section (“In this case, the second bending portion 25 is bent upward by an angle θ with respect to the longitudinal axis of the insertion member 11. At the same time, the first bending portion 24 is bent downwards by an angle θ+90° with respect to the longitudinal axis of the insertion member 11.” [0104]; see Fig.21).
a plurality of passageways for the first pair of control cables (“As shown in FIG. 20A and FIG. 20B, the second wires 35 lying through the second bending portion 25 …” [0133]; “As shown in FIG. 20C, the second wires 35 lying through the second bending portion 25 may be arranged …” [0134]), each of the plurality of passageways formed at least partially in a wall of the at least one tube (see Fig.20A – 20C) and configured to accommodate a respective control cable at least partially therein (see Fig.20A – 20C).


Regarding claim 3, Adachi in view of Ogura teaches all claim limitations, as applied in claim 1, and Adachi further teaches wherein each of the pivotally connected links of the plurality of pivotally connected links comprises a pair of pivot lobes located on opposite sides of the link ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 that are symmetrical with respect to the central axis of the outer circular tubular member 24, and are rotatable by bending deformation of the connecting portions 30." [0020]) and wherein the pivot lobes are formed by cutting grooves through a wall of a continuous tube (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Adachi also discloses the process as "In the present embodiment, the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]).

product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Adachi also disclose the process as "… the outer circular tubular member 24 and the inner circular tubular member 26 of the endoscope insertion portion 14 of the present embodiment are formed by cutting the continuously formed base material into desired lengths." [0029]), and the second tube comprising first and second grooves extending longitudinally along an outer surface of the second tube to provide the passageways for the first and second pairs of control cables ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions … and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]).


cutting a tube into a plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 …" [0020]) by machining through a wall of the tube toward a longitudinal axis of the tube ("In the present embodiment, the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]) such that:
a link and an adjoining link of the plurality of pivotally connected links are pivotally connected ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]);
the plurality of pivotally connected links comprises a first section (“… a long flexible flexible tube portion 20 …” [0018]; see Fig.1, 2A) comprising multiple first links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A) and a second section (“… a bending portion 18 …” [0018]; see Fig.1, 2A) comprises multiple second links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A), wherein the second section is proximal of the first section (see Fig.1, 2A);
forming a plurality of passageways at least partially within the wall of the tube ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at 
anchoring a second pair of control cables to a second link of the multiple second links (“Referring to FIG. 1 and FIGS. 3A to 3B, the most distal cylindrical portion 28 … A substantially spherical fitting portion 56 arranged at the distal end portion of the operation wire 44 is fitted in the fitting groove portion 54, and the fitting portion 56 and the fitting groove portion 54 and the outer circular tubular member 24.” [0032]; see Fig.3B, 3C) to control articulation of the second section ("… and operation wires 44 for up / down / left / right bending operations …" [0024]; see four wires 44 in Fig.2B).
Adachi fails to explicitly teach anchoring at a first pair of control cables to a first link of the multiple first links to control articulation of the first section; and anchoring a second pair of control cables such that the second section simultaneously articulates differently than the first section.
However, in the same field of endeavor, Ogura teaches the plurality of pivotally connected links (“… a plurality of bending pieces 31 …” [0063]) comprises a first section (“… second bending portion 25 …” [0063]) comprising multiple first links (“… the first bending portion 24 and second bending portion 25 each has a plurality of bending pieces 31 …” [0063]; see Fig.2) and a second section (“… the first bending portion 24 
forming a plurality of passageways at least partially within the wall of the tube (see Fig.20A – 20C) for a first pair of control cables and a second pair of control cables (“As shown in FIG. 20A and FIG. 20B, the second wires 35 lying through the second bending portion 25 …” [0133]; “As shown in FIG. 20C, the second wires 35 lying through the second bending portion 25 may be arranged …” [0134]), each of the plurality of passageways accommodating a respective control cable at least partially therein (see Fig.20A – 20C); and
anchoring at a first pair of control cables to a first link of the multiple first links to control articulation of the first section (“Second wires 35 used to pull and bend the second bending portion 25 are extended from the distal end of the second bending portion 25.” [0066]; see also the fixation structure in Fig.2 and Fig.23); and 
anchoring a second pair of control cables to a second link of the multiple second links to control articulation of the second section (“First wires 34 used to pull and bend the first bending portion 24 are extended from the distal end of the first bending portion 24.” [0065]; see also the fixation structure in Fig.2) such that the second section simultaneously articulates differently than the first section (“In this case, the second bending portion 25 is bent upward by an angle θ with respect to the longitudinal axis of the insertion member 11. At the same time, the first bending portion 24 is bent downwards by an angle θ+90° with respect to the longitudinal axis of the insertion member 11.” [0104]; see Fig.21).


Regarding claim 15, Adachi in view of Ogura teaches all claim limitations, as applied in claim 13, and Adachi further teaches wherein the forming a plurality of passageways includes forming pairs of opposite grooves in a wall of at least one tube of a nested tube set ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]).

Regarding claim 16, Adachi in view of Ogura teaches all claim limitations, as applied in claim 13, and Adachi further teaches wherein each tube of a nested tube set is commonly machined to form the plurality of pivotally connected links in the respective tube ("… the outer circular tubular member 24 and the inner circular tubular member 26 of the endoscope insertion portion 14 of the present embodiment are formed by cutting the continuously formed base material into desired lengths." [0029]).

Regarding claim 23, Adachi in view of Ogura teaches all claim limitations, as applied in claim 8, and Adachi further teaches wherein the plurality of passageways is wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions … and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]; see Fig.7C).

Regarding claim 24, Adachi in view of Ogura teaches all claim limitations, as applied in claim 23, and Ogura further teaches wherein ends of the first pair of control cables are anchored to a wall of the first tube at first anchor points (see the fixation structure in Fig.2 and Fig.23), and wherein ends of the second pair of controls cables are anchored to a wall of the first tube at second anchor points (see the fixation structure in Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces and operation wires as taught by Adachi with the bending pieces and wires as taught by Ogura. Doing so would make it possible to “provide an endoscope offering improved ease of observation with a distal portion of an insertion member thereof faced a desired position” (see Ogura; [0011]).

Regarding claim 25, Adachi in view of Ogura teaches all claim limitations, as applied in claim 24, and Ogura further teaches wherein the first anchor points are rotationally offset around the longitudinal axis from the second anchor points (“As shown in FIG. 20C, the second wires 35 lying through the second bending portion 25 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces and operation wires as taught by Adachi with the bending pieces and wires as taught by Ogura. Doing so would make it possible to “provide an endoscope offering improved ease of observation with a distal portion of an insertion member thereof faced a desired position” (see Ogura; [0011]).

Regarding claim 26, Adachi in view of Ogura teaches all claim limitations, as applied in claim 24, and Ogura further teaches wherein the second section is proximal of at least a portion of the first section, and wherein the second anchor point is located in a most distal link of the multiple second links (“… the bending portion 22 composed of the first bending portion 24 and second bending portion 25 over the whole length of the bending portion 22.” [0064]; see position of 25 and 24 in Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces and operation wires as taught by Adachi with the bending pieces and wires as taught by Ogura. Doing so would make it possible to “provide an endoscope offering improved ease of observation with a distal portion of an insertion member thereof faced a desired position” (see Ogura; [0011]).


Claim 2, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Ogura, as applied in claim 1 and 13 respectively, and further in view of Tanii (US 2014/0180009 A1; published on 06/26/2014).

Regarding claim 2, Adachi in view of Ogura teaches all claim limitations, as applied in claim 2, except wherein the plurality of pivotally connected links are formed by laser cutting grooves from one side of the at least one tube towards the longitudinal axis of the tube.
However, in the same field of endeavor, Tanii teaches wherein the plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]) are formed by laser cutting grooves from one side of the at least one tube towards the longitudinal axis of the tube (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Tanii does teach the laser cutting features recited as “… the distal end bending piece 17, the plurality of middle bending pieces 19, and the proximal end bending piece 18 constituting the bending set 15 are formed by cutting one rigid pipe {not illustrated} through application of a laser beam from an outer circumferential face side of the rigid pipe.” [0047]).


Regarding claim 14, Adachi in view of Ogura teaches all claim limitations, as applied in claim 13, except wherein cutting the tube comprises laser cutting through the wall of the tube such that each of the pivotally connected links of the plurality of pivotally connected links comprises a pair of pivot lobes located on opposite sides of the link.
However, in the same field of endeavor, Tanii teaches wherein cutting the tube comprises laser cutting through the wall of the tube ("… the distal end bending piece 17, the plurality of middle bending pieces 19, and the proximal end bending piece 18 constituting the bending set 15 are formed by cutting one rigid pipe {not illustrated} through application of a laser beam from an outer circumferential face side of the rigid pipe." [0047]) such that each of the pivotally connected links of the plurality of pivotally connected links (“… as illustrated in FIG. 6, the adjacent middle bending pieces 19 pivot with respect to each other in, for example, the top-bottom direction about an axis X passing through centers of the engagement portions 20.” [0055]) comprises a pair of pivot lobes located on opposite sides of the link (“The first engagement portion 20A includes a first convex portion denoted by reference sign 21 …” [0056]; see Fig.6, there are two engagement portion 20 along the X axis on opposite sides, each has a lobe 21).


Regarding claim 20, Adachi in view of Ogura teaches all claim limitations, as applied in claim 1, except wherein a link and an adjoining link of the plurality of pivotally connected links are pivotally connected by a pivot lobe of the link received within a recess of the adjoining link, wherein the recess of the adjoining link is sized and shaped to receive the pivot lobe of the link.
However, in the same field of endeavor, Tanii teaches wherein a link and an adjoining link of the plurality of pivotally connected links are pivotally connected (“… as illustrated in FIG. 6, the adjacent middle bending pieces 19 pivot with respect to each other in, for example, the top-bottom direction about an axis X passing through centers of the engagement portions 20.” [0055]; see Fig.6) by a pivot lobe of the link (“The first engagement portion 20A includes a first convex portion denoted by reference sign 21 …” [0056]) received within a recess of the adjoining link (“… and a first concave portion denoted by reference sign 22.” [0056]), wherein the recess of the adjoining link is sized and shaped to receive the pivot lobe of the link (see Fig.6, 7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the cutting formed bending portions as taught by Adachi with the laser-cutting formed bending pieces as taught by Tanii. Doing 

Regarding claim 21, Adachi in view of Ogura and Tanii teaches all claim limitations, as applied in claim 20, and Ogura further teaches wherein respective pivot lobes of the multiple first links are rotationally offset from the respective pivot lobes of the multiple second links (“In this case, the second bending portion 25 is bent upward by an angle θ with respect to the longitudinal axis of the insertion member 11. At the same time, the first bending portion 24 is bent downwards by an angle θ+90° with respect to the longitudinal axis of the insertion member 11.” [0104]; see Fig.21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces and operation wires as taught by Adachi with the bending pieces and wires as taught by Ogura. Doing so would make it possible to “provide an endoscope offering improved ease of observation with a distal portion of an insertion member thereof faced a desired position” (see Ogura; [0011]).


Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Ogura, as applied in claim 1 and 13 respectively, and further in view of Gibson et al. (US 2011/0270173 A1; published on 11/03/2011) (hereinafter "Gibson").


Adachi in view of Ogura fails to explicitly teach wherein the second pair of control cables are configured to control straightening of the articulating neck.
However, in the same field of endeavor, Gibson teaches wherein the second pair of control cables are configured to control straightening of the articulating neck ("A pair of pull wires may alternatively be used, for example if bidirectional bending or active straightening of proximal bending segment 58 is desired." [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify one pair of the operation wires as taught by Adachi with the pull wires as taught by Gibson. Doing so would make it possible that the bending portion "may be controlled to form an arcuate shape" (see Gibson; [0065]).

Regarding claim 18, Adachi in view of Ogura teaches all claim limitations, as applied in claim 13, and Adachi further teaches wherein the first pair of control cables 
Adachi fails to explicitly teach wherein the second pair of control cables control straightening of the neck.
However, in the same field of endeavor Gibson teaches wherein the second pair of control cables control straightening of the neck ("A pair of pull wires may alternatively be used, for example if bidirectional bending or active straightening of proximal bending segment 58 is desired." [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify one pair of the operation wires as taught by Adachi with the pull wires as taught by Gibson. Doing so would make it possible that the bending portion "may be controlled to form an arcuate shape" (see Gibson; [0065]).


Claim 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Ogura, as applied in claim 1 and 13 respectively, and further in view of Ito et al. (JP 2011-067423 A; published on 04/07/2011) (hereinafter "Ito").


However, in the same field of endeavor, Ito teaches wherein each link of the plurality of pivotally connected links further comprises a pair of indentations extending into a central lumen of the link ("That is, as shown in FIG. 7, in the cylindrical portion 33, a strip-shaped portion extending in the circumferential direction is projected inward in the radial direction in a U shape by a bending process, and the U-shaped portion causes the wire receiving portion to project. The part 49 is formed." [0040]), the indentations forming the passageways for the control cables ("However, a wire receiving portion 49 is formed on each node ring 32b." [0040]), wherein the passageways are located on opposite sides of the links ("A pair of wire receiving portions 49 is formed symmetrically with respect to the center axis of the node ring 32b …" [0040]; see Fig.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wire groove as taught by Adachi with the wire receiving portion as taught by Ito. Doing so would make it possible to "easily connect both nodal rings and prevent a decrease in the turning performance and the connecting strength of both nodal rings" (see Ito; [0007]).

Regarding claim 17, Adachi in view of Ogura teaches all claim limitation, as applied in claim 13, except wherein the forming each pair of passageways of the 
However, in the same field of endeavor, Ito teaches wherein the forming each pair of passageways of the plurality of passageways includes forming indentations in opposite sides of the wall of the tube ("That is, as shown in FIG. 7, in the cylindrical portion 33, a strip-shaped portion extending in the circumferential direction is projected inward in the radial direction in a U shape by a bending process, and the U-shaped portion causes the wire receiving portion to project. The part 49 is formed." [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wire groove as taught by Adachi with the wire receiving portion as taught by Ito. Doing so would make it possible to "easily connect both nodal rings and prevent a decrease in the turning performance and the connecting strength of both nodal rings" (see Ito; [0007]).


Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Ogura, as applied in claim 1 and 13 respectively, and further in view of O'Connor et al. (US 2010/0114270 A1; published on 05/06/2011) (hereinafter "O'Connor").

Regarding claim 12, Adachi in view of Ogura teaches all claim limitations, as applied in claim 1, except a sheath enclosing the plurality of pivotally connected links, 
However, in the same field of endeavor, O’Connor teaches a sheath enclosing the plurality of pivotally connected links, wherein the sheath has a stiffness varying ("As is illustrated in Figure 1A, the apertures can be formed in the surface of the reinforcing tube, such as by laser cutting, for example, and allow the reinforcing tube to have the same diameter, or a tapering diameter, with variable stiffness." [0036]) from a distal to a proximal end of the articulating neck ("… the reinforcing tube is advantageously provided with a plurality of longitudinal, axially oriented apertures, such as slits, slots, channels, or grooves 20 formed around the surface of a portion of the reinforcing tube to provide a heating catheter that is torqueable and pushable at the proximal end, yet soft and flexible at the distal end." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion portion as taught by Adachi with the reinforcing tube as taught by O'Connor. Doing so would make it possible to provide a device that "is torqueable and pushable at the proximal end, yet soft and flexible at the distal end" (see O'Connor; [0036]).

Regarding claim 19, Adachi in view of Ogura teaches all claim limitations, as applied in claim 13, except enclosing the bending neck in a sheath with a stiffness varying from a distal to a proximal end of the bending neck.
However, in the same field of endeavor, O’Connor teaches enclosing the bending neck in a sheath with a stiffness varying ("As is illustrated in Figure 1A, the apertures 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion portion as taught by Adachi with the reinforcing tube as taught by O'Connor. Doing so would make it possible to provide a device that "is torqueable and pushable at the proximal end, yet soft and flexible at the distal end" (see O'Connor; [0036]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Ogura, as applied in claim 1, and further in view of Barry (US 2004/0044270 A1; published on 03/04/2004).

Regarding claim 22, Adachi in view of Ogura teaches all claim limitations, as applied in claim 1, except wherein each link in the first section comprises a same first length along the longitudinal axis and each link in the second section comprises the 
However, in the same field of endeavor, Barry teaches wherein each link in the first section comprises a same first length along the longitudinal axis (“The first segment 108 uses relatively large diameter {D1} vertebrae 110 with longer lengths L3 or L4 …” [0033]) and each link in the second section comprises the same second length along the longitudinal axis (“… and the second segment 112 uses relatively smaller diameter {D2} vertebrae 114 with smaller lengths L5 or L6.” [0033]), wherein the second length is different than the first length (“… vertebrae 110 with longer lengths L3 or L4 … vertebrae 114 with smaller lengths L5 or L6.” [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces as taught by Adachi with the vertebrae as taught by Barry. Doing so would make it possible to provide “the articulating segment of the endoscope shaft capable of having a different angle of manipulation (e.g., θ1 or θ2) and a different radius of curvature (e.g., R1 or R2) for different articulating segments of the endoscope shaft” (see Barry; [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793